PER CURIAM.
This is an appeal from a final summary judgment in favor of the City of Miami Beach. Yvon Ysbeck, the mother of a deceased minor, filed an action for negligence against the city based upon the drowning of eleven-year-old Ralph Ysbeck at the 41st Street beach. The trial court granted summary judgment in favor of the city on the stated basis that all the acts of negligence alleged by the Ysbecks were planning level decisions to which sovereign immunity attached. Subsequent to the trial court’s order, but prior to this appeal, our supreme court decided Avallone v. Board of Comm’rs of Citrus County, 493 So.2d 1002 (Fla.1986). This court has recently considered Avallone’s application on similar facts. See Bruce v. Village of Miami Shores, 496 So.2d 984 (Fla. 3d DCA 1986) (governmental entity assumes obligation to exercise reasonable care when it invites public to use its facility). Consistent with Bruce, we reverse the summary judgment in favor of the city and remand for further proceedings. Our reversal is without prejudice to the city to file a renewed motion for summary judgment on other grounds,
Reversed and remanded,